The plaintiff in error was convicted in the county court of McCurtain county on a charge of unlawful transportation of whisky, and his punishment fixed at a fine of $100 and to be confined in the county jail for a period of 60 days.
The plaintiff in error was sentenced on the 18th day of July, 1927. Upon this date the plaintiff in error was given 60 days to make and serve case-made. Section 2808, C.O.S. 1921, provides that in misdemeanor cases the appeal must be taken within 60 days after the judgment is rendered, unless for good cause shown the court extends the time not exceeding 60 days.
The appeal was filed November 3, 1927. No order appears in the record extending the time to file the appeal in this court. For failure to file the appeal in the time allowed by section 2808, C.O.S. 1921, the appeal will have to be dismissed, and it is so ordered.
EDWARDS, P.J., and DAVENPORT, J., concur.